 


110 HR 744 IH: Iraq Policy Revitalization and Congressional Oversight Enhancement Act
U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 744 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2007 
Ms. Bordallo introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To enhance congressional oversight of Operation Iraqi Freedom by requiring the President to transmit periodically to Congress a consolidated, comprehensive report to detail the terms of completion for Operation Iraqi Freedom and by requiring the President to seek to enter into a multilateral agreement to help provide for the completion of Operation Iraqi Freedom. 
 
 
1.Short titleThis Act may be cited as the Iraq Policy Revitalization and Congressional Oversight Enhancement Act. 
2.FindingsCongress finds the following: 
(1)On October 31, 1998, the Iraq Liberation Act of 1998 (Public Law 105–338) was enacted into law.   
(2)On October 16, 2002, the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243) was enacted into law. 
(3)On March 19, 2003, the President, pursuant to the authorities provided to the President by Public Law 107–243, committed United States Armed Forces to combat operations in Iraq. 
(4)On April 9, 2003, Saddam Hussein’s Ba’athist regime fell to Coalition Forces. 
(5)On April 16, 2003, the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11) was enacted into law, which included $2,500,000,000 for the relief and reconstruction of Iraq. 
(6)On May 12, 2003, the Coalition Provisional Authority (CPA) subsumed the Organization for Reconstruction and Humanitarian Assistance (ORHA), and citing United Nations Security Council Resolution 1483 (2003) and the laws of war, vested itself with executive, legislative, and judicial authority over the Iraqi government until such time as the Iraqi government gained its sovereignty. 
(7)On November 6, 2003, the Emergency Supplemental Appropriations Act for Defense and for the Reconstruction of Iraq and Afghanistan, 2004 (Public Law 108–106) was enacted into law, which included an additional $18,400,000,000 for the relief and reconstruction of Iraq. 
(8)On June 8, 2004, the United Nations Security Council adopted Resolution 1546 (2004), endorsing the transition of sovereignty from the Coalition Provisional Authority to the Interim Government of Iraq, reaffirming the responsibilities of the interim government, and detailing the duration and legal status of Coalition Forces in Iraq, as well as authorizing a Coalition component force to protect United Nations personnel and facilities. 
(9)On June 28, 2004, the new Iraqi government gained its sovereignty. 
(10)On January 30, 2005, the Iraqi people successfully elected their first interim National Assembly, and 18 provincial and various local government councils. 
(11)On March 16, 2005, the 275-member interim Iraqi National Assembly convened to appoint an interim national government and to begin the drafting of a constitution. 
(12)On September 18, 2005, the interim Iraqi National Assembly completed negotiations on the draft constitution. 
(13)On October 15, 2005, the Iraqi people approved the draft constitution by a national referendum. 
(14)On November 8, 2005, the United Nations Security Council adopted Resolution 1637 (2005), extending the Coalition Forces’ military mandate, pursuant to United Nations Security Council Resolution 1546 (2004), in Iraq to December 31, 2006. 
(15)On November 18, 2005, the House of Representatives failed to agree to H. Res. 571, expressing the sense of the House of Representatives that the deployment of United States forces in Iraq be terminated immediately, by a vote of 3 to 403, with six members voting present. 
(16)On November 30, 2005, the President, through the National Security Council, issued the National Strategy for Victory in Iraq. 
(17)On December 15, 2005, the people of Iraq voted to elect the first permanent National Assembly in accordance with the Constitution of the Republic of Iraq. 
(18)On March 16, 2006, the newly-elected National Assembly convened for their first session. 
(19)On May 20, 2006, the Iraqi Prime Minister-designee named a cabinet, except for the posts of Minister of Defense and Minister of Interior, and the Prime Minister-designee and the cabinet received a vote of confidence from the National Assembly. 
(20)On June 7, 2006, Iraq’s National Assembly approved the individuals that the Iraqi Prime Minister nominated for Minister of Defense, Minister of Interior, and National Security Advisor, completing the formation of Iraq’s first permanent democratic government. 
(21)On June 15, 2006, the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Hurricane Recovery, 2006 (Public Law 109–234), was enacted into law, providing $400,000,000 for civil-military Provincial Reconstruction Teams, composed of members of the United States Armed Forces and Coalition Forces and personnel of the Department of State, United States Agency for International Development, Department of Justice, Department of Agriculture, U.S. Army Corps of Engineers, and contract personnel. 
(22)On June 16, 2006, the House of Representatives agreed to H. Res. 861, declaring that the United States will prevail in the Global War on Terror, the struggle to protect freedom from the terrorist adversary, by a vote of 256 to 153, with five members voting present. 
(23)On June 25, 2006, the Iraqi Prime Minister released a 24-point plan for national reconciliation. 
(24)The Iraq Study Group was formed at the urging of Congress, and the Emergency Supplemental Appropriations Act for Defense, the Global War On Terror, and Hurricane Recovery, 2006 (Public Law 109–234), provided $1,000,000 for Iraq Study Group operations. 
(25)Members of the Iraq Study Group were appointed in March 2006 and were responsible for providing a forward-looking, independent assessment of the strategic environment in and around Iraq, the security of Iraq and key challenges to enhancing security within the country, political developments within Iraq following the elections and formation of the new government, the economy and reconstruction, and how the situation in Iraq affects the surrounding region as well as United States interests. 
(26)On July 27, 2006, the Government of Iraq and the United Nations, with the support of the World Bank, announced the formal launch of a five-year international compact with Iraq that, with the participation of other multilateral organizations and countries, including the United States, aims— 
(A)to achieve a national vision for Iraq as a united, federal, and democratic country; 
(B)to consolidate peace and pursue political, economic, and social development within Iraq, including enhancing political inclusion and consensus-building among its various demographic groups; 
(C)to establish professional security forces to serve the Iraqi people; 
(D)to combat corruption within Iraq; 
(E)to create a transparent and efficient oil sector within Iraq; 
(F)to develop a solid budgetary framework for the Government of Iraq; and 
(G)to improve governance by building and consolidating effective national institutions for Iraq. 
(27)On December 6, 2006, the Iraq Study Group released its report titled, The Iraq Study Group Report. 
(28)On December 30, 2006, Saddam Hussein was executed by the Government of Iraq. 
(29)On January 10, 2007, the President addressed the American people and provided a plan entitled The New Way Forward in Iraq. 
3.Statements of policyCongress makes the following statements of policy: 
(1)Congress recognizes that Operation Iraqi Freedom, the deteriorating situation within Iraq, and the situation in the Middle East region in general have become a significant test of, and strain on, United States military, diplomatic, and financial capacities, and United States national interests and prestige.  
(2)Congress remains supportive of and inspired by the service and sacrifice made by and dedication and commitment to the establishment of a democratic, stable, and prosperous Iraq displayed by members of the United States Armed Forces and civilian personnel in Iraq and by personnel serving world-wide in support of Operation Iraqi Freedom. 
(3)Congress remains supportive of and inspired by the service and sacrifice made by and dedication and commitment to the establishment of a democratic, stable, and prosperous Iraq displayed by the military and civilian personnel of Coalition countries serving in support of Operation Iraqi Freedom, and by Iraqi patriots working toward a better future for their country and the children of Iraq. 
(4)Congress recognizes the achievements to date made by the United States Armed Forces, Coalition Forces, Iraqi Security Forces, and civilian personnel toward the political, security, infrastructure, and economic development of and governance capacity development at and between the various levels of government in Iraq. 
(5)Congress recognizes the efforts on the part of the United States, Coalition countries, and the Government of Iraq toward the establishment and maintenance of stable, peaceful, productive, and conciliatory relations between Iraq and its neighboring states, regional states, and the international community. 
(6)Congress recognizes the complex and interdependent nature of the challenges associated with the political, security, infrastructure, and economic development of and governance capacity building at and between the various levels of government in Iraq. 
(7)Congress recognizes that, in order to aid the efforts of civilian, United States Armed Forces, and Coalition Forces personnel to establish a democratic, stable, and prosperous Iraq and to address the complex and interdependent nature of the challenges associated with the political, security, infrastructure, and economic development of and governance capacity building at and between the various levels of government in Iraq, the civil-military Provincial Reconstruction Teams were established in the various provinces in Iraq to be the primary interface between United States and Coalition countries and provincial governments throughout Iraq to assist local Iraqi governing institutions, such as the provincial councils, provincial governors, and local national ministry representatives— 
(A)to develop a transparent and sustained capability to govern at the provincial level of government in Iraq; 
(B)to promote increased security and rule of law within Iraq’s provinces; 
(C)to promote political and economic development at the provincial level of government in Iraq; and 
(D)to provide provincial-level government and governance administration assistance necessary to help meet the basic needs of a particular province. 
(8)Congress supports the establishment and maintenance of a democratic, pluralistic, federal, and united Government of Iraq. 
(9)Congress recognizes the importance of facilitating the fullest participation practicable of Iraq’s eligible voters in national, provincial, and local elections to determine the composition of provincial and local governing bodies necessary for the establishment of good governance practices, peace, and reconciliation in Iraq, and a stable and united Iraq. 
(10)Congress urges elected Iraqis to renew their commitment to establishing, preserving, and strengthening a national unity government for Iraq and to govern in accordance with the principles of a national unity government for Iraq. 
(11)Congress is gravely concerned by the prospect that the Kurdish Regional Government in Iraq may desire to declare independence from Iraq.  
(12)Congress is gravely concerned that, as a result of any declaration of independence from Iraq made by the Kurdish Regional Government in Iraq (or any future regional government in Iraq), certain neighboring states may react to such a declaration of independence with military force against Iraq. 
(13)Congress notes that the provisions contained in Article 140 of the Constitution of the Republic of Iraq require the process to normalize the situation in the province of Kirkuk to be completed by the end of calendar year 2007, but is gravely concerned that the process called for by the provisions of that Article cannot be implemented in an unbiased, uniform, and equitable manner during calendar year 2007. 
(14)Congress recognizes the importance that implementing, in an unbiased, uniform, and equitable manner, the provisions contained in Article 140 of the Constitution of the Republic of Iraq has toward the establishment and maintenance of— 
(A)peace and reconciliation in Iraq; 
(B)stable, peaceful, productive, and conciliatory relations between Iraq and certain neighboring states; and 
(C)a stable and united Iraq. 
(15)Congress is gravely concerned about the extent to which the process called for by the provisions of Article 140 of the Constitution of the Republic of Iraq can be implemented by the Government of Iraq in an unbiased, uniform, and equitable manner during calendar year 2007, to include a description of, and justification for, actions needed to be taken by the United States, Coalition countries, the Government of Iraq, the Kurdish Regional Government in Iraq, and the provincial government of Kirkuk, neighboring and regional governments, and the international community to ensure that such process proceeds in an unbiased, uniform, and equitable manner during calendar year 2007 or during future years. 
(16)Congress is gravely concerned that continued violence in Iraq could, or the division of Iraq along notional ethnic, religious, or sectarian lines would, result in the heightened ethnic, religious, and sectarian violence within that country, to include incidences of ethnic-cleansing, and result in the further destabilization of the Government of Iraq. 
(17)Congress is gravely concerned by the possibility that a divided or failed Iraqi state could form the keystone of a geo-political bridge across the Middle East region, from which a heightened incidence of acts of violence or acts of intimidation against allies of the United States in the region can be conducted, or otherwise financially or materially supported, by certain states within the region, violent transnational entities, or partnerships between certain states within the region and violent transnational entities. 
(18)Congress is gravely concerned by the potential detrimental impacts a geo-political bridge formed by a failed or divided Iraqi state would have across the Middle East region if such a bridge is exploited by certain states within the region, violent transnational entities, or partnerships of certain states within the region and violent transnational entities, as evidenced by reports that indicate that members of Jaish al-Mahdi trained with members of Hezbollah in Lebanon and fought together against Israeli Defense Forces in July and August 2006. 
(19)Congress is gravely concerned that certain states within the Middle East region, violent transnational entities, or partnerships of certain states within the region and violent transnational entities could exploit a geo-political bridge across the region to the detriment of national and economic security interests of the United States and those of the international community as a whole, including— 
(A)disrupting the unimpeded access to hydro-carbon resources essential to the functioning of modern economies globally; and  
(B)disrupting the unimpeded access to the strategic lines of communication in the region across and along which international commercial activity is conducted. 
(20)Congress is gravely concerned that a failed or divided Iraq could provide a stronger base of operations for terrorists who seek to act regionally or internationally. 
(21)Congress is concerned about the fractured and factional domestic political environment present today at and between the various levels of government in Iraq. 
(22)Congress finds that the fractured and factional domestic political environment present in Iraq is the result, in part, of the conflicting policies, priorities, and biases of the various prominent ethnic, religious, and sectarian-oriented political parties and elected and appointed leaders at and between the various levels of government in Iraq. 
(23)Congress is concerned that the development of alternative, moderate political parties and leaders in Iraq, that can represent broadly the interests of Iraqis from multiple demographic groups and govern according to that broad perspective, is impeded by the dominant influences of the various ethnic, religious, and sectarian-oriented political parties active in Iraq today. 
(24)Congress affirms that the fractured and factional domestic political environment present today at and between the various levels of government in Iraq— 
(A)contributes to incidences of violence against United States Armed Forces, Coalition Forces, and Iraqi Security Forces; 
(B)creates a significant political barrier to the establishment and maintenance of peace and reconciliation in Iraq, that is necessary for the establishment and maintenance of a stable and united Iraq; and 
(C)impedes the completion of Operation Iraqi Freedom. 
(25)Congress is concerned that various elected and appointed officials, to include judicial branch officials, within the various levels of government in Iraq, are not fulfilling, to the extent possible, their chief responsibility to conduct public business in an unbiased, uniform, and equitable manner, in accordance with law, and for the public good. 
(26)Congress is concerned by reports that indicate that government offices, the national ministries systems, and independent agencies are unable or unwilling to resist dominance by, and are divided between, beholden to, and guided by the conflicting priorities, policies, and biases of, the various prominent ethnic, religious, or sectarian political parties in Iraq. 
(27)Congress is particularly concerned by reports that indicate that elected and appointed Iraqi Government officials, acting upon direction from, and to benefit and promote, the various prominent ethnic, religious, or sectarian political parties and affiliated entities in Iraq— 
(A)may abuse the budget authority of the various offices, ministries, and agencies, to include the direction of public funds to certain political parties or certain individuals; 
(B)may abuse personnel hiring practices of the various offices, ministries, and agencies; and 
(C)may abuse the contracting practices of the various offices, ministries, and agencies. 
(28)Congress recognizes that the inability or unwillingness of elected and appointed officials within the various levels of government in Iraq to deliver public sector goods and services to all Iraqis in a unbiased, uniform, and equitable manner— 
(A)contributes to incidences of violence against United States Armed Forces, Coalition Forces, and Iraqi Security Forces; 
(B)creates a significant political barrier to the establishment and maintenance of peace and reconciliation in Iraq, that is necessary for the establishment and maintenance of a stable and united Iraq; and 
(C)impedes the completion of Operation Iraqi Freedom. 
(29)Congress is deeply concerned about the continued and heightened incidence of violence and threats of violence against United States Armed Forces, Coalition Forces, Iraqi Security Forces, civilian personnel, and Iraqi civilians in Iraq. 
(30)Congress is gravely concerned about the increase in ethnic, religious, and sectarian violence in Iraq following the February 22, 2006, bombing of the Askariya mosque in Samarra, Iraq, and about continued ethnic, religious, and sectarian tensions across Iraq. 
(31)Congress is gravely concerned about the increasing power that unauthorized politically-aligned militias wield in Iraq, their destabilizing effect on security in Iraq, and the challenges they present to the development of professional Iraqi Security Forces. 
(32)Congress is gravely concerned that the various prominent ethnic, religious, and sectarian political parties active in Iraq today, through unauthorized, politically-aligned militias, suborned or sympathetic elements of Iraqi Security Forces, and suborned or sympathetic vigilante or criminal groups, fight for the control and dominance of the various levels of government in Iraq and aim to, and with the effect of, separate governorates, cities, and neighborhoods along ethnic, religious, and sectarian lines. 
(33)Congress is concerned that the purposeful internal separation of Iraqi society by violence, threat of violence, or other means of intimidation pursued by the various prominent ethnic, religious, and sectarian political parties in Iraq, forces the Iraqi people into increasingly apparent ethnic, religious, and sectarian divisions, or is in part the impetus for significant emigration of Iraqis (particularly members of the educated and professional classes of Iraqis essential to the establishment and maintenance of civil society in Iraq) to states within the Middle East region or the provinces within Iraq governed by the Kurdish Regional Government in Iraq. 
(34)Congress is concerned that the continued and further violent, internal separation of Iraqi society, pursued and effected by the various prominent ethnic, religious, and sectarian political parties abets and strengthens the extremist elements of each party and destabilizes the security situation countrywide. 
(35)Congress considers that the various prominent ethnic, religious, and sectarian political parties in Iraq are complicit in the operations of the various politically-aligned militias operating in Iraq today, and that the political parties have the power and influence necessary to, and the responsibility to, disarm, disband, and reintegrate such militias into Iraqi society. 
(36)Congress recognizes the importance that establishing a political and governance compromise and reconciliation between the various prominent ethnic, religious, and sectarian political parties active in Iraq has toward— 
(A)the successful recruitment, training, and maintenance of professional, unbiased Iraqi Security Forces; 
(B)the effective administration of certain national security oriented offices and ministries systems; and 
(C)the defeat of foreign terrorist organizations operating in Iraq. 
(37)Congress is gravely concerned that the uneven state of readiness, capability, and willingness of Iraqi Security Forces, led by the national security oriented offices and ministries systems, to provide internal security for Iraq in an unbiased, uniform, and equitable manner may require United States Armed Forces and Coalition Forces personnel to remain in Iraq for an extended period of time to provide both extensive internal security training and assistance and the minimum of unbiased internal security within that country. 
(38)Congress is gravely concerned that a prolonged commitment of United States Armed Forces to Iraq may adversely affect the overall readiness of United States Armed Forces and hamper its ability to provide adequate resources to United States efforts in Afghanistan and its ability to adequately respond to other contingencies around the world. 
(39)Congress affirms that the absence of a lasting and meaningful political compromise reached between the various prominent ethnic, religious, and sectarian political parties in Iraq and the uneven state of readiness, capability, and willingness of Iraqi Security Forces, led by the national security oriented offices and ministries systems, to provide internal security services in Iraq in a unbiased, uniform, and equitable manner across that country— 
(A)contributes to incidences of violence against United States Armed Forces, Coalition Forces, and Iraqi Security Forces; 
(B)creates a significant political barrier to the establishment and maintenance of peace and reconciliation in Iraq, that is necessary for the establishment and maintenance of a stable and united Iraq; and 
(C)impedes the completion of Operation Iraqi Freedom. 
(40)Congress recognizes reported macroeconomic improvement of Iraq’s economy, but remains gravely concerned by reports noting the prevalence of corruption in Iraq, the uneven distribution of income, and high unemployment rates at and between the various levels of government in Iraq. 
(41)Congress is gravely concerned by reports that indicate that the various prominent ethnic, religious, and sectarian-oriented political parties active in Iraq exercise significant control of Iraq’s national revenues and expenditures to benefit and promote the conflicting priorities, policies, and biases of such political parties. 
(42)Congress is gravely concerned that the significant control of Iraq’s national revenues and expenditures exercised by the various prominent ethnic, religious, and sectarian-oriented political parties active in Iraq impedes general economic development at and between the various levels of government in Iraq, limits economic opportunities for the Iraqi people, and forces Iraqis into increasingly apparent ethnic, religious, and sectarian divisions. 
(43)Congress is gravely concerned that the national level economic decisions on key issues, including the development and modernization of Iraq’s national energy industry, infrastructure, resources and the utilization of the resultant revenues, may result in unstable economic policies and agreements that reflect the fractured and factional nature of Iraq’s current political environment and the ethnic, religious, and sectarian bias present in governance in Iraq. 
(44)Congress notes that the majority of United States economic and infrastructure development assistance for Iraq has been expended and has produced uneven economic results countrywide and an uneven ability for the Government of Iraq to operate and maintain both existing and newly constructed or refurbished infrastructure. 
(45)Congress further notes reports that indicate that the Government of Iraq requires significant and sustained, but not necessarily United States Government provided, economic development and infrastructure in order to achieve vital economic and infrastructure development. 
(46)Congress urges the Government of Iraq to pursue, in an unbiased, uniform, and equitable manner, policies to promote the development of— 
(A)a market-based economy in Iraq that increases private-sector employment opportunities for Iraqi workers; 
(B)private-sector investment opportunities for domestic and international investors; and 
(C)a government budget process that reflects an appropriate level of investment in the development of and the continued operations and maintenance for Iraq’s national infrastructure and that provides for the delivery of public goods and services to all Iraqis in a unbiased, uniform, and equitable manner. 
(47)Congress is gravely concerned that impeded general economic development in Iraq, limited economic opportunities for the Iraqi people, and increasingly apparent ethnic, religious, and sectarian economic divisions within Iraq abets and strengthens the extremist elements of each party and destabilizes the security situation countrywide and— 
(A)contributes to incidences of violence against United States Armed Forces, Coalition Forces, and Iraqi Security Forces; 
(B)creates a significant political barrier to the establishment and maintenance of peace and reconciliation in Iraq, that is necessary for the establishment and maintenance of a stable and united Iraq; and 
(C)impedes the completion of Operation Iraqi Freedom. 
(48)Congress recognizes the influence possessed by the governments of Iraq’s neighboring states, regional states, states among the international community, and regional and international multilateral organizations, toward facilitating the establishment and maintenance of stable, peaceful, productive, and conciliatory relations between Iraq and its neighboring states, regional states, and the international community as a whole. 
(49)Congress recognizes the importance of engaging the governments of Iraq’s neighboring states (where appropriate), regional states, states among the international community, and regional and international multilateral organizations, toward facilitating the establishment and maintenance of stable, peaceful, productive, and conciliatory relations between Iraq and its neighboring states, regional states, and the international community as a whole. 
(50)Congress recognizes the importance of the formation of an international compact reached between the United States, Coalition countries and the governments of Iraq’s neighboring states (where appropriate), regional states, states among the international community, and regional and international multilateral organizations, to help establish and maintain stable, peaceful, productive, and conciliatory relations between Iraq and its neighboring states, regional states, and the international community as a whole, and to help establish peace, reconciliation in, and to assure the stability of and unity of, Iraq. 
(51)Congress notes the recent formation of the International Compact for Iraq between the Government of Iraq and the United Nations, with the support of the World Bank, and in which the United States and Coalition countries participate, as evidence of the need and importance of regionalizing and internationalizing solutions for Iraq’s continued political, security, infrastructure, and economic development of and governance capacity building at and between the various levels of government in Iraq. 
(52)Congress notes that the vital measures and other benchmarks identified by the President as necessary and possible to achieve in order to complete Operation Iraqi Freedom pursuant to the reporting requirements of section 4 of this Act would establish a strong foundation for a multilateral agreement with Coalition countries, the Republic of Iraq, appropriate states in the Middle East region, and appropriate multilateral organizations to help establish and maintain stable, peaceful, productive, and conciliatory relations between Iraq and its neighboring states, regional states, and the international community as a whole and to help establish peace, reconciliation in, and to assure the stability of and unity of, Iraq. 
(53)Congress finds that a prolonged absence of a multilateral agreement with Coalition countries, the Republic of Iraq, appropriate states in the Middle East region, and appropriate multilateral organizations based on the vital measures and other benchmarks identified by the President as necessary and possible to achieve in order to complete Operation Iraqi Freedom and pursuant to the findings of the report required by section 4 of this Act and subject to adjustment or other amendment, as provided for by subparagraphs (A) and (B) of section 4(b)(2) of this Act— 
(A)contributes to incidences of violence against United States Armed Forces, Coalition Forces, and Iraqi Security Forces; 
(B)creates a significant political barrier to the establishment and maintenance of peace and reconciliation in Iraq, that is necessary for the establishment and maintenance of a stable and united Iraq; and 
(C)impedes the completion of Operation Iraqi Freedom. 
(54)Congress is concerned that the United States and Coalition countries will not be able to achieve their goals of the establishment of a democratic, pluralistic, federal, and united Government of Iraq that can provide security, good governance, and improved economic opportunity for the people of Iraq and maintain peaceful, productive, and conciliatory relations with neighboring states, regional states, states among the international community, and regional and international multilateral organizations without the United States and other countries simultaneously working toward solving certain long-standing and ongoing conflicts elsewhere in the Middle East region. 
(55)Congress declares that the National Strategy for Victory in Iraq as transmitted by the President to Congress on November 30, 2005, is not specific regarding the vital measures and other benchmarks in Iraq’s political, security, infrastructure, and economic development and governance capacity development at and between the various levels of government in Iraq that need to be met to signal to Congress and the American people that victory in Iraq has been achieved and the majority of United States Armed Forces currently deployed in Operation Iraqi Freedom can be redeployed to their peacetime duty stations. 
(56)Congress declares that the plan entitled The New Way Forward in Iraq, as presented to the American people by the President on January 10, 2007, is not specific regarding the vital measures and other benchmarks in Iraq’s political, security, infrastructure, and economic development and governance capacity development at and between the various levels of government in Iraq that need to be met to signal to Congress and the American people that victory in Iraq has been achieved and the majority of the United States Armed Forces currently deployed in Operation Iraqi Freedom can be redeployed to their peacetime duty stations. 
(57)Congress notes the findings of the reports submitted to Congress pursuant to the section entitled Measuring Stability and Security in Iraq of the Joint Explanatory Statement of the Committee of Conference accompanying Conference Report 109–72 of the bill, H.R. 1268 (the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005; Public Law 109–13), that identify security, economic, and Iraqi Security Force training performance standards and goals, accompanied by a notional timetable for achieving these goals. 
(58)Congress notes the findings of the report submitted to Congress pursuant to the United States Policy in Iraq Act (section 1227 of the National Defense Authorization Act for Fiscal Year 2006; Public Law 109–163), that identify the current military mission and the diplomatic, political, economic, and military measures that are being or have been undertaken to successfully complete or support that mission. 
(59)Congress notes the findings of the report submitted to Congress pursuant to section 9010 of the Department of Defense Appropriations Act, 2007 (division A of Public Law 109–289), that include specific performance indicators and measures of progress toward political, economic, and security stability in Iraq, but also notes that the report is not a comprehensive, single-source of content, information, data, and analysis about the combined efforts or the future strategy of the United States, Coalition countries, or the Government of Iraq that Congress requires to fulfill its constitutional oversight responsibilities. 
(60)Congress is concerned that the findings of the reports described in paragraphs (57), (58), and (59) do not provide sufficient content, information, data, and analysis for Congress to comprehensively evaluate the mission in Iraq.  
(61)Congress notes the advantages of consolidating the reports described in paragraphs (57), (58), and (59) into a single report to be transmitted to Congress pursuant to section 4 of this Act. 
(62)Congress urges that the reports transmitted pursuant to section 4 of this Act be organized and written to provide content, information, data, and analysis on the mission in Iraq as it pertains to the political, security, infrastructure, and economic development of and governance capacity building at and between the various levels of government in Iraq. 
(63)Congress further urges that the reports transmitted pursuant to section 4 of this Act be organized and written to provide content, information, data, and analysis on United States and Coalition countries efforts to establish maintain, stabilize, and conciliate relations between Iraq, neighboring states, regional states, and the international community. 
(64)Congress moreover urges that, if the President decides not to adopt and implement some or all of the recommendations offered by the Iraq Study Group in the Group’s report, the reports transmitted pursuant to section 4 of this Act should include content, information, data, and analysis to explain and justify the rationale as to why such recommendations were not adopted and implemented. 
(65)It is the duty of Congress under Article I, Section 8 of the United States Constitution to raise and support Armies, and that by requiring the President to report to Congress on Operation Iraqi Freedom, Congress is better able to carry out this constitutional duty. 
(66)Congress declares that satisfactory compliance with the letter and spirit of the reports required to be transmitted pursuant to section 4 of this Act, and compliance with the intended quality of such reports, will provide Congress and the American people a firm basis for which to consider and evaluate the utility of continuing current, or providing for future, economic, reconstruction, and other assistance to, or for the benefit of, the Government of Iraq. 
4.Report 
(a)ReportNot later than 90 days after the date of the enactment of this Act, the President shall, in accordance with, in support of, and to more clearly define the National Strategy for Victory in Iraq and the plan entitled The New Way Forward in Iraq, transmit to Congress a report that— 
(1)consolidates the findings of the reports required by— 
(A)the section entitled “Measuring Stability and Security in Iraq” of the Joint Explanatory Statement of the Committee of Conference accompanying Conference Report 109–72 of the bill, H.R. 1268 (the Emergency Supplemental Appropriations Act for Defense, the Global War on Terror, and Tsunami Relief, 2005; Public Law 109–13); 
(B)the United States Policy in Iraq Act (section 1227 of the National Defense Authorization Act for Fiscal Year 2006; Public Law 109–163); and 
(C)section 9010 of the Department of Defense Appropriations Act, 2007 (division A of Public Law 109–289); 
(2)identifies the specific or vital measures or other benchmarks that define the terms of the of completion of and conditions for victory for Operation Iraqi Freedom and their correlation with the strategic objectives and lines of action outlined in the appendix of the National Strategy for Victory in Iraq and the information provided in the plan entitled The New Way Forward in Iraq; 
(3)describes the nature and substance of the programs implemented to achieve such strategic objectives and lines of action; and 
(4)analyzes using metrics the effectiveness of such programs toward achieving the specific vital measures or other benchmarks required to be identified by paragraph (2). 
(b)Update 
(1)In generalThe President shall transmit to Congress an update of the report required by subsection (a) not less than once every 90 days after the date on which the President transmits the report required by such subsection until such time as Operation Iraqi Freedom has been completed. 
(2)ContentsEach update of the report— 
(A)may reflect adjustments to the specific or vital measures or other benchmarks identified pursuant to subsection (a)(2), or to the nature or substance of the programs described in subsection (a)(3), as realties, circumstances, and events in Iraq change or evolve; 
(B)shall include detailed justifications as to why adjustments to such specific or vital measures or other benchmarks, or to the nature or substance of such programs, were made; and 
(C)shall include detailed information regarding the progress toward implementing the multilateral agreement required by section 5 of this Act. 
(c)Additional requirementsThe report required by subsection (a) and updates of the report required by subsection (b)— 
(1)shall be organized and written to provide content, information, data, and analysis on the complex interdependent nature of the challenges associated with the political, security, infrastructure, and economic development of and governance capacity building at and between the various levels of government in Iraq, and to include efforts on the part of the United States and Coalition countries to establish, maintain, stabilize, and conciliate relations between Iraq, neighboring states, regional states, and the international community; 
(2)shall be accompanied by a comprehensive all-source intelligence analysis of Iraq that includes information by and from the various levels of government in Iraq, and to include efforts on the part of the United States and Coalition countries to establish, maintain, stabilize, and conciliate relations between Iraq, neighboring states, regional states, and the international community;  
(3)shall be accompanied by an analysis of the extent to which the process called for by the provisions of Article 140 of the Constitution of the Republic of Iraq can be implemented by the Government of Iraq in an unbiased, uniform, and equitable manner during calendar year 2007, to include a description of, and justification for, actions needed to be taken by the United States, Coalition countries, the Government of Iraq, the Kurdish Regional Government in Iraq, and the provincial government of Kirkuk, neighboring and regional governments, and the international community to ensure that such process proceeds in a unbiased, uniform, and equitable manner during calendar year 2007 or during future years; and 
(4)shall, if the President decides not to adopt and implement some or all of the recommendations offered by the Iraq Study Group in the Group’s report, include content, data, information, and analysis to explain and justify the rationale as to why such recommendations were not adopted and implemented. 
(d)FormThe report required by subsection (a) and updates of the report required by subsection (b) shall be transmitted in unclassified form but may contain a classified annex. 
5.Multilateral agreement to help provide for the completion of Operation Iraqi Freedom 
(a)Multilateral agreementNot later than 45 days after the date on which the report required by section 4(a) of this Act is transmitted to Congress pursuant to such section, the President shall seek to enter into a multilateral agreement with Coalition countries, the Republic of Iraq, appropriate states in the Middle East region, and appropriate multilateral organizations to help provide for the completion of Operation Iraqi Freedom. 
(b)TermsIt is the sense of Congress that, to the maximum extent practicable, the terms of the multilateral agreement referred to in subsection (a) should— 
(1)be based upon the findings of the report required by section 4 of this Act; and 
(2)be subject to adjustment or other amendment, as provided for by subparagraphs (A) and (B) of section 4(b)(2) of this Act, if appropriate and agreed to by the signatory parties. 
6.DefinitionsIn this Act: 
(1)Coalition countriesThe term Coalition countries means those countries identified by the Department of State and Department of Defense as contributing military forces, materiel, diplomatic support, and economic, technical, and training assistance to the Government of Iraq in support of Operation Iraqi Freedom. 
(2)Coalition ForcesThe term Coalition Forces means the military forces of Coalition countries operating in support of Operation Iraqi Freedom. 
(3)Unbiased, uniform, and equitable mannerThe term unbiased, uniform, and equitable manner means without regard to religion, race, ethnic identity, gender, age, or geographic location.  
(4)Various levels of government in IraqThe term various levels of government in Iraq means the national, capital city, regional, provincial, provincial capital city, and strategic municipal levels of government in Iraq. 
(5)Violent transnational entityThe term violent transnational entity means a global, regional, or local entity that threatens the national security of the United States by acts or threats of violence, terrorism, illicit trafficking of arms (to include nuclear, chemical, and biological weapons and technology), piracy, or international organized crime (to include financial transactions, the smuggling of narcotics or persons, uncontrolled refugee migration, and environmental damage conducted across international borders). 
 
